644 F.2d 309
AZEFF, Geraldv.COMMONWEALTH OF PENNSYLVANIA; Richard Thornburgh, Governorof the Commonwealth of Pennsylvania; Fred W. Jacobs,Chairman, Board of Probation and Parole; Herman Tartler,Secretary, Board of Probation and Parole; William B.Robinson, Commissioner of Corrections, Department ofJustice; Thomas J. Feeney, Institutional Parole Supervisor,Graterford Prison; Christ J. Zervanos, Director, Bureau ofLabor Relations.Appeal of Gerald J. AZEFF.
No. 80-2118.
United States Court of Appeals,Third Circuit.
Submitted Under Third Circuit Rule 12(6) March 18, 1981.Decided March 27, 1981.

Appeal from the United States District Court, Eastern District of Pennsylvania; Louis H. Pollak, Judge.


1
Richard Kirschner, Jonathan Walters, Kirschner, Walters & Willig, Philadelphia, Pa., for appellant.


2
Maria Parisi Vickers, Deputy Atty. Gen., John O. J. Shellenberger, Deputy Atty. Gen., Eastern Regional Director, Harvey Bartle, 3rd, Atty. Gen., Philadelphia, Pa., for appellees.


3
Before ALDISERT and HIGGINBOTHAM, Circuit Judges, and STERN, District Judge.*

OPINION OF THE COURT
PER CURIAM:

4
We have considered the contentions raised by appellant, and for the reasons set forth in the district court opinion by the Honorable Louis H. Pollak, Azeff v. Commonwealth of Pennsylvania, 495 F. Supp. 102 (E.D.Pa.1980), we conclude that the judgment of the district court will be affirmed.



*
 Honorable Herbert J. Stern, of the United States District Court for the District of New Jersey, sitting by designation